         Case 1:17-cr-00232-EGS Document 165 Filed 02/09/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                                           Crim. No. 17-232 (EGS)
 MICHAEL T. FLYNN,

                            Defendant




  GOVERNMENT’S MOTION TO AMEND BRIEFING SCHEDULE WITH RESPECT
     TO THE DEFENDANT’S MOTION TO WITHDRAW PLEA OF GUILTY

       On January 14, 2020, the defendant Michael T. Flynn filed an initial Motion to Withdraw

his Plea of Guilty (Doc. 151). On January 16, 2020, the defendant filed a Supplemental Brief in

Support of this motion (Doc. 153). On January 24, 2020, the Court ordered the defendant to file

a supplemental motion no later than January 29, 2020, and to “address the following: (1) the

standard in this Circuit for a defendant seeking to withdraw a guilty plea before sentencing; and

(2) the need for an evidentiary hearing where the parties would present all testimony and

evidence concerning the issue of whether Mr. Flynn can show that there is good cause to set

aside his guilty pleas, see United States v. Cray, 47 F.3d 1203, 1206 (D.C. Cir. 1995), including

testimony from Mr. Flynn and other witnesses under oath, subject to cross-examination, to show

any ‘fair and just reason’ for this Court to grant his motion to withdraw, Fed. R. Crim. P. 11(d).”

       On January 29, 2020, the defendant filed a Supplemental Motion to Withdraw Plea of

Guilty and Brief in Support (Doc. 160) (“Def’s Supp. Mot. To Withdraw Plea”). In that motion,

the defendant claims, for the first time, that he is entitled to withdraw his guilty plea because of

purported “multiple instances in which Mr. Flynn’s former lawyers’ conflicts of interest and

actions fell completely short of professional norms, thus depriving him of the constitutionally
         Case 1:17-cr-00232-EGS Document 165 Filed 02/09/20 Page 2 of 4



mandated effective assistance of counsel, nullified his opportunity to make informed decisions

about his own case, and it grossly prejudiced his defense.” Def’s Supp. Mot. To Withdraw Plea

at 6-7. Specifically, the defendant contends that (1) his attorneys did not disclose to him that the

interviewing agents believed he had a “sure demeanor” and that he did not show signs of

deception, and he would not have pleaded guilty if his attorneys had disclosed this to him (at 38-

39); (2) his attorneys labored under an non-consentable “underlying work” conflict centering on

the question of whether the false statements in the FARA filing were (a) the result of his

attorneys’ “misfeasance or malfeasance,” or (b) the result of the defendant’s lies to his attorneys

(at 8-9, 29-33); and (3) even if this conflict was waivable, the defendant’s waiver was not

“informed” or was otherwise not timely (at 34-36). The defendant’s detailed factual allegations

require further investigation, which may include, in addition to a general evaluation of the merit

of these claims and related matters, a need to confer with the law firm of Covington & Burling

LLP (“Covington”) as described below.

       Covington represented the defendant both with respect to his FARA filings and with

respect to his plea of guilty in this case. The government is filing, concurrent with this motion to

amend the briefing schedule, a motion for a Court order confirming waiver of the attorney-client

privilege with respect to the defendant’s ineffective assistance of counsel claims and authorizing

the disclosure of information to the government. Such order will permit the government to work

with Covington to identify and provide to the Court any additional relevant information with

respect to the claims of ineffective assistance in the defendant’s Supplemental Motion to

Withdraw his Plea of Guilty.

         The government requires additional time to complete these tasks. The government

requests that the Court suspend the current briefing schedule concerning the defendant’s



                                                 2
         Case 1:17-cr-00232-EGS Document 165 Filed 02/09/20 Page 3 of 4



Supplemental Motion to Withdraw his Plea of Guilty until such time as the government has been

able to confer with Covington regarding the information it seeks. While Covington has indicated

a willingness to comply with this request, it has understandably declined to do so in the absence

of a Court order confirming the waiver of attorney-client privilege. The government suggests

that it would be appropriate to permit the government to confer with Covington once such an

order is issued, and to require the government to submit a status report to the Court by no later

than Thursday, February 20, 2020, at 12 p.m., advising the Court and counsel of any additional

time it will need to provide its response to the defendant’s Supplemental Motion to Withdraw his

Plea of Guilty.

       The government conferred by e-mail with counsel for the defendant. In response to the

government’s request to amend the briefing schedule in this case, defense counsel wrote: “Our

position is that at the minimum, the Department of Justice should agree to withdrawal of the

plea. Accordingly, we oppose any further extension of the briefing schedule.”




                                                 3
           Case 1:17-cr-00232-EGS Document 165 Filed 02/09/20 Page 4 of 4



          Wherefore the government respectfully requests that the Court suspend the current

briefing schedule with respect to the defendant’s Supplemental Motion to Withdraw his Plea of

Guilty, and require the government to submit a status report to the Court and counsel no later

than February 20, 2020, prior to scheduling any additional briefing schedules and hearings in this

matter.

                                                      Respectfully submitted,

                                                      TIMOTHY J. SHEA
                                                      United States Attorney
                                                      D.C. Bar 437437

                                                      By: /s/ Jocelyn Ballantine

                                                      Jocelyn Ballantine
                                                      Assistant United States Attorney
                                                      555 4th Street NW
                                                      Washington, D.C. 20530


Dated: February 9, 2020




                                                 4
        Case 1:17-cr-00232-EGS Document 165-1 Filed 02/09/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

              v.
                                                        Crim. No. 17-232 (EGS)
 MICHAEL T. FLYNN,

                           Defendant


                                    [PROPOSED] ORDER

       On February 9, 2020, the government filed a Motion to Amend Briefing Schedule with

Respect to the Defendant’s Motion to Withdraw Plea of Guilty, in which the government

requested that the Court amend the current briefing schedule for the defendant’s motion to

withdraw.

       Upon consideration of the request, and for the reasons stated in the government’s motion,

it is hereby ORDERED that the current briefing schedule on the motion to withdraw is

suspended.

       It is further ORDERED that the government will file a status report with the Court no

later than February 20, 2020, at 12 p.m.

       IT IS SO ORDERED.



                                            __________________________________
                                            The Honorable Emmet G. Sullivan
                                            United States District Judge
